DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 and 16-20 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 10/26/2018 and 06/05/2019 and have been reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said molded grip texture further comprises ridges” (see claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 34-36, the phrase “a toggle linkage fitted between said lower handle and said upper handle with a second non-corroding pivot pin forming a pivot joint having one degree of freedom” renders the claim vague and indefinite. It is unclear how a single, second non-corroding pivot pin can connect the toggle linkage between the lower handle and the upper handle, since the toggle linkage is connected to the lower handle by one pin and connected to the upper handle 
Claims 2-14 and 16-20 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM).
In regard to claim 1, Norton discloses a fish holding tool for safe and secure holding of a caught fish, having, in use, open and closed positions and a nominal orientation of front, back, top, bottom, left and right sides, and a width between the sides, the fish holding tool comprising: an upper member (Fig. 2A, where there is upper member 12) comprising: a front portion defining an upper jaw adapted to grip the inside of the mouth of the fish (Fig. 2A, where there is upper jaw 16); a back portion defining an upper handle having an upper-handle bulbous end adapted to facilitate secure gripping (Fig. 2A, where there is upper handle 22); and a bottom surface provided with an upper-member slot having a pre-determined length and width (Fig. 3, where there is an upper member slot 12-1) a lower jaw adapted to grip the outside of the mouth of the fish (Fig. 2A, lower jaw 14) comprising: along the sides a lower-jaw strut adapted to resist deformation (Figs. 2A and 3, where there is a lower-jaw strut around lower jaw 14 that has additional width to resist deformation); at a back of said lower-jaw strut a lower-jaw double stop adapted to limit the angle of opening and resist over-closing of said lower jaw (Fig. 2A, where there is a lower-jaw double stop 40); a lower-jaw upper part defining a lower-jaw tab having a pre- determined width at least slightly smaller than the width of said upper-member slot (Figs. 2A and 3, where there is a lower-jaw tab 14-1 having a width at least slightly smaller than the width of said upper-member slot 12-1), adapted fit into said upper-member slot in a closed position to resist deformation of said lower jaw (Fig. 3, where the lower-
Norton as modified by Creel et al. does not disclose a fishing tool with a toggle linkage bumper mounted in a surrounding relationship over a portion of the 
Norton as modified by Creel et al. and Geng does not disclose an upper section having a lower-handle brace providing an un-slotted area; said toggle linkage bumper being adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of said fish holding tool. Pugh discloses an upper section having a lower-handle brace providing an un-slotted area (Fig. 2, where there is an un-slotted area on lower handle 4 which is configured to contact toggle-linkage bumper 25); and said toggle-linkage bumper (Fig. 2, toggle-linkage bumper 25) being adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of the tool (Fig. 2, where the toggle-linkage bumper 25 stops against the upper member 1 above and the 
Norton as modified by Creel et al., Geng, and Pugh does not disclose a lanyard mounted upon said upper handle with a non-corroding lanyard pin and a buoyant lanyard-end terminator secured to said lanyard and adapted to provide increased buoyancy. YouTube “DrBOutdoors” discloses a lanyard mounted upon said upper handle with a non-corroding lanyard pin (Time: 2:41-2:46, where the lanyard is mounted upon said upper handle with a pin) and a buoyant lanyard-end terminator secured to said lanyard and adapted to provide increased buoyancy mounted upon said upper handle via a lanyard (Time: 3:43-3:48, where the buoyant lanyard-end terminator is shown to float in water and is mounted on the upper handle). Norton and YouTube “DrBOutdoors” are 
In regard to claim 2, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said toggle-linkage bumper is further adapted to strengthen said toggle linkage (Pugh, Fig. 2, where the toggle-linkage bumper 25 strengthens the toggle linkage by increasing surface area for stress forces to spread across when the device is in the closed configuration).
In regard to claim 3, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where the width of said upper-member slot and said lower-handle slot are the same width (Norton, Figs. 1 and 3-4, where the width of the upper-member slot and the lower-handle slot are substantially the same, as the width of the lower jaw 14 is 
In regard to claim 6, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said buoyant lanyard-end terminator is further adapted for taking up and retrieving said fish holding tool (YouTube “DrBOutdoors”, Time: 3:43-3:48, where the buoyant lanyard-end terminator is adapted for taking up and retrieving the fish holding tool from water).
In regard to claim 9, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a plastic material (Norton, Column 2, lines 42-45, where the fish holding tool is made of a plastic material).
In regard to claim 10, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a resin material (Norton, Column 2, lines 42-45, where the fish holding tool is made of a resin material, since plastics are made from a resin base).
Claims 4-5, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Herbst et al. (U.S. Pub. 20070221016).
In regard to claim 4, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said upper-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said upper-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and Paragraph [0130], [0138], and [0141], where the upper-handle bulbous end 12/60 is buoyant in water). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said upper-handle bulbous end is further adapted to provide increased buoyancy in view of Herbst et al. The motivation would have been to have a tool which would effectively float in the water, if it was accidentally dropped. Additionally, the buoyant material used to construct the upper-handle bulbous end is light weight, making it easier to transport and use.
In regard to claim 5, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said lower-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said lower-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and Paragraph [0130], [0138], and [0141], where the lower-handle bulbous end 14/64 is buoyant in water). 
In regard to claim 11
In regard to claim 13, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a foam material. Herbst et al. disclose said fish holding tool is made of a foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a foam material in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water (Herbst et al., Paragraph [0128]). 
In regard to claim 14, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a closed-cell foam material. Herbst et al. disclose said fish holding tool is made of a closed-cell foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In regard to claim 16, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” do not disclose said tool is made of moldable material with formed air bubbles for increased buoyancy. Herbst et al. discloses said tool is made of moldable material with formed air bubbles for increased buoyancy (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material and where closed cell foam is at least manufactured with a foaming process to form closed air bubbles for increased buoyancy). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said tool is made of moldable material with formed air bubbles for increased buoyancy in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Linden et al. (U.S. Pub. 20030140501).
In regard to claim 7, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises raised dots. Linden et al. disclose said molded grip texture further comprises raised dots (Paragraph [0019], where the grip texture comprises raised dots). Norton and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said molded grip texture further comprises raised dots in view of Linden et al. The motivation would have been to allow the user to have a better frictional grip on the device, even when the device is wet. 
In regard to claim 8, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Gupta (U.S. Pub. 20140224083).
In regard to claim 12, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a silicone material. Gupta discloses a tool made of a silicone material (Abstract, where the pliers are at least made of a silicone material). Norton and Gupta are analogous because they are from the same field of endeavor which include handheld devices. It would have been . 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Volkenburgh (U.S. Pat. 2950939).
In regard to claim 17, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said tool is made with inclusion of cellulosic material for increased buoyancy. Volkenburgh discloses said tool is made with inclusion of cellulosic material for increased buoyancy (Column 2, lines 43-47, where the fish holding tool is at least manufactured with the inclusion of cellulosic material (sawdust) and where cellulosic material such as sawdust is buoyant). Norton and Volkenburgh are analogous because they are from the same field of endeavor 
In regard to claim 18.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Carolina (U.S. Pat. 7287791).
In regard to claim 19, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an average width of between 0.7" to 0.8", inclusive. Carolina discloses said upper member has an average width of between 0.7" to 0.8", inclusive (Fig. 1 and Column 5, lines 30-35, where the lateral width along the z axis (see Fig. 1) is 2 centimeters (0.79 inches)). Norton and Carolina are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said upper member has an average width of between 0.7" to 0.8", inclusive in view of Carolina. The motivation would have been to have a device large and wide enough to securely grip its target item.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Reckhart (U.S. Pub. 20150196993).
In regard to claim 20, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an overall length of between 10" to 11", inclusive. Reckhart discloses upper member has an overall length of between 10" to 11", inclusive (Claim 6, Fig. 17, and Paragraph [0034], where the upper member has an overall length of between 10 and 12 inches). Norton and Reckhart are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said upper member has an overall length of between 10" to 11", inclusive in view of Reckhart. The motivation would have been to have a device large enough to securely grip its target item and to have a lever arm long enough to help apply sufficient clamping force on the item.
Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM).
In regard to claim 1, Geng discloses a fish holding tool for safe and secure holding of a caught fish, having, in use, open and closed positions and a nominal orientation of front, back, top, bottom, left and right sides, and a width between the sides, the fish holding tool comprising: an upper member (Fig. 1(a), where there is upper member 1/3) comprising: a front portion defining an upper jaw adapted to grip the inside of the mouth of the fish (Fig. 1(a), where there is upper jaw 1); a back portion defining an upper handle having an upper-handle bulbous end adapted to facilitate secure gripping (Fig. 1(a), where there is upper handle 3); and a bottom surface provided with an upper-member slot having pre-determined a width (Paragraph [0035] and Fig. 1(c), where there is an upper member slot 12) a lower jaw adapted to grip the outside of the mouth of the fish (Fig. 1(c), lower jaw 2) comprising: a lower-jaw upper part defining a lower-jaw tab having a pre- determined width at least slightly smaller than the width of said upper-member slot (Paragraph [0035] and Fig. 1(c), where there is a lower-jaw tab 23 having a width corresponding to the width of said upper-member slot 12), adapted fit into said upper-member slot in a closed position to resist deformation of said lower jaw (Fig. 2(c), where the lower-jaw tab 23 fits into said upper-member slot 12); said lower-jaw upper part being connected to said upper jaw with a first non-corroding pivot pin forming a pivot joint having one degree of freedom (Paragraph [0028] and Fig. 2(a)-(c), where the lower jaw is joined to the upper jaw at pin 23 with one degree of freedom); a lower handle adapted to control opening and closing of said fish holding tool (see Figs. 1(c)-2(a)) comprising: a rear section provided with a lower-handle bulbous end adapted to 
Geng as modified by Creel et al. does not disclose a lanyard adapted to provide a secure grip on said fish holding tool in use; along the sides a lower-jaw strut adapted to resist deformation; at a back of said lower-jaw strut a lower-jaw double stop adapted to limit the angle of opening and resist over-closing of said lower jaw; a lower-jaw lower part formed below said lower-jaw strut. Norton discloses a lanyard adapted to provide a secure grip on said fish holding tool in use (Fig. 2A, where there is a lanyard 24); along the sides a lower-jaw strut 
Geng as modified by Creel et al. and Norton does not disclose at the top a lower-handle brace providing an un-slotted area; and said toggle-linkage bumper adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of said fish holding tool. Pugh discloses at the top a lower-handle brace providing an un-
Geng as modified by Creel et al., Norton, and Pugh does not disclose having a lanyard mounted upon said upper handle with a non-corroding lanyard pin and a buoyant lanyard-end terminator secured to said lanyard and adapted to provide increased buoyancy. YouTube “DrBOutdoors” discloses having a lanyard 
In regard to claim 2
In regard to claim 3, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where the width of said upper-member slot and said lower-handle slot are the same width (Norton, Figs. 1 and 3-4, where the width of the upper-member slot and the lower-handle slot are substantially the same, as the width of the lower jaw 14 is shown to be substantially the same where it attaches to the upper-member slot and the lower-handle slot).
In regard to claim 6, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said buoyant lanyard-end terminator is further adapted for taking up and retrieving said fish holding tool (YouTube “DrBOutdoors”, Time: 3:43-3:48, where the buoyant lanyard-end terminator is adapted for taking up and retrieving the fish holding tool from water).
In regard to claim 9, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a plastic material (Geng, Paragraph [0021], where the fish holding tool is made of a plastic material).
In regard to claim 10.
Claims 4-5, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Herbst et al. (U.S. Pub. 20070221016).
In regard to claim 4
In regard to claim 5, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said lower-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said lower-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and Paragraph [0130], [0138], and [0141], where the lower-handle bulbous end 14/64 is buoyant in water). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said lower-handle bulbous end is further adapted to provide increased buoyancy in view of Herbst et al. The motivation would have been to have a tool which would effectively float in the water, if it was accidentally dropped. Additionally, the buoyant material used to construct the upper-handle bulbous end is light weight, making it easier to transport and use.
In regard to claim 11, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a composite material. Herbst et al. disclose said fish holding tool is made of a composite material (Paragraph [0123], where the fish holding tool is at least made of composite material). Geng and Herbst et al. are analogous because they are from the same field of endeavor 
In regard to claim 13, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a foam material. Herbst et al. disclose said fish holding tool is made of a foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a foam material in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water (Herbst et al., Paragraph [0128]). 
In regard to claim 14, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not 
In regard to claim 16, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” do not disclose said tool is made of moldable material with formed air bubbles for increased buoyancy. Herbst et al. discloses said tool is made of moldable material with formed air bubbles for increased buoyancy (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material and where closed cell foam is at least manufactured with a foaming process to form closed air bubbles for increased buoyancy). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Linden et al. (U.S. Pub. 20030140501).
In regard to claim 7, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises raised dots. Linden et al. disclose said molded grip texture further comprises raised dots (Paragraph [0019], where the grip texture comprises raised dots). Geng and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” 
In regard to claim 8, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises ridges. Linden et al. disclose said molded grip texture further comprises ridges (Paragraph [0019], where the grip texture comprises raised ridges). Geng and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said molded grip texture further comprises ridges in view of Linden et al. The motivation would have been to allow the user to have a better frictional grip on the device, even when the device is wet.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Gupta (U.S. Pub. 20140224083).
In regard to claim 12, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as . 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Volkenburgh (U.S. Pat. 2950939).
In regard to claim 17, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said tool is made with inclusion of cellulosic material for increased 
In regard to claim 18, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said tool is made with inclusion of sawdust for increased buoyancy. Volkenburgh discloses said tool is made with inclusion of sawdust for increased buoyancy (Column 2, lines 43-47, where the fish holding tool is at least manufactured with the inclusion of sawdust and where sawdust is buoyant). Geng and Volkenburgh are analogous because they are from the same field of endeavor which include fish holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Carolina (U.S. Pat. 7287791).
In regard to claim 19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Reckhart (U.S. Pub. 20150196993).
In regard to claim 20, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an overall length of between 10" to 11", inclusive. Reckhart discloses upper member has an overall length of between 10" to 11", inclusive (Claim 6, Fig. 17, and Paragraph [0034], where the upper member has an overall length of between 10 and 12 inches). Geng and Reckhart are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said upper member has an overall length of between 10" to 11", inclusive in view of Reckhart. The motivation would have been to have a device large enough to securely grip its target item and to have a lever arm long enough to help apply sufficient clamping force on the item.

Response to Arguments
Applicant's arguments (filed 09/02/2021) with respect to the rejection of claim 1 has been fully considered but they are not persuasive. Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Geng teaches a toggle-linkage bumper mounted in a surrounding relationship over a portion of the toggle linkage and acts as a stop between the upper handle and lower handle brace and prevents further closing of the tool in Fig. 1(a), where there is a toggle linkage 5 that has a toggle-linkage bumper 55 which is mounted in at least a surrounding relationship over a portion of the toggle linkage 5.
Furthermore, the 35 USC § 112 rejections of claims 1-14 and 16-20 have not been overcome. Claim 1 recites the phrase “a toggle linkage fitted between said lower handle and said upper handle with a second non-corroding pivot pin forming a pivot joint having one degree of freedom” in lines 34-36, which renders the claim vague and indefinite. It is unclear how a single, second non-corroding pivot pin can connect the toggle linkage between the lower handle and the upper handle, since the toggle linkage is connected to the lower handle by one pin and connected to the upper handle by another pin. It seems as if the phrase is reciting the relationship between the lower handle and the lower jaw, where there is a pin forming a pivot joint between the lower handle and the lower jaw. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of clamping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647